              Case 2:19-cv-01409-RFB-VCF Document 7 Filed 12/02/20 Page 1 of 2



 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7       DEANTHONY BROWN,                                      Case No. 2:19-cv-01409-RFB-VCF
 8                                          Petitioner,
               v.                                                            ORDER
 9
         BRIAN WILLIAMS, et al.,
10
                                         Respondents.
11

12            Petitioner Deanthony Brown, a Nevada state prisoner, has submitted a pro se Petition for
13   Writ of Habeas Corpus (ECF No. 1-1) pursuant to 28 U.S.C. § 2254. This habeas matter is before
14   the Court due to Brown’s failure to comply with previous orders. 1
15            In August 2019, Brown mailed or handed to a prison official for the purpose of mailing,
16   the federal petition initiating this case. (ECF No. 1-1 at 18.) However, he did not pay the standard
17   $5.00 filing fee or submit an application for leave to proceed in forma pauperis (“IFP”) with the
18   appropriate supporting documentation. (ECF No. 3.) The Court therefore ordered Petitioner to
19   submit an IFP application by September 19, 2019. (Id.) Brown took no action.
20            In early October 2019, the Court gave Brown one more opportunity to comply with its
21   previous order and warned him that a failure to do so would result in the dismissal of his petition
22   without prejudice and without further advance notice. (ECF No. 4.)
23            Brown submitted an IFP application on October 28, 2019. (ECF No. 5.) However, the
24   supporting documents showed he has the financial means to pay the $5.00 filing fee. Thus, the
25   Court found that Brown does not qualify for a fee waiver, denied his IFP application, and ordered
26   him to pay the filing fee by February 24, 2020. (ECF No. 6.) In addition, the Court ordered Brown
27
     1
       The background and procedural history of Petitioner’s state criminal case is described in the Court’s
28   January 8, 2020 Order (ECF No. 6).


                                                          1
            Case 2:19-cv-01409-RFB-VCF Document 7 Filed 12/02/20 Page 2 of 2



 1   to show cause why his petition should not be dismissed with prejudice as time-barred under 28

 2   U.S.C. § 2244(d).

 3          To date, Brown has not filed a response to the order to show cause, resolved the filing fee,

 4   or taken any other action to prosecute this case.

 5          IT IS THEREFORE ORDERED:

 6          1. Petitioner Deanthony Brown’s Petition for Writ of Habeas Corpus (ECF No. 1-1) is

 7              DISMISSED WITHOUT PREJUDICE based on his failure to comply with the

 8              Court’s order (ECF No. 6), show cause why the petition should not be dismissed as

 9              untimely, and resolve the filing fee.

10          2. A certificate of appealability is DENIED as jurists of reason would not find the Court’s

11              dismissal to be debatable or wrong.

12          3. Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, the Clerk of Court will

13              add Nevada Attorney General Aaron D. Ford as counsel for Respondents and

14              informally serve the Nevada Attorney General by directing a notice of electronic filing

15              of this order to his office. No response is required from Respondents other than to

16              respond to any orders of a reviewing court.

17          4. The Clerk of Court is instructed to enter final judgment accordingly and close this case.

18          DATED: December 2, 2020.
19
20
                                                             RICHARD F. BOULWARE, II
21                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                         2
